Exhibit (g) APPENDIX A To SSB Master Custodian Agreement dated November 17, 2008 (Effective as of February 1, 2011) Cash Account Trust Government & Agency Securities Portfolio Money Market Portfolio Tax-Exempt Portfolio Cash Management Portfolio Cash Reserve Fund, Inc. Prime Series DWS Advisor Funds DWS Lifecycle Long Range Fund DWS RREEF Real Estate Securities Fund NY Tax Free Money Fund Tax Free Money Fund Investment DWS Communications Fund, Inc. DWS Equity 500 Index Portfolio DWS Equity Trust DWS Alternative Asset Allocation Plus Fund DWS Disciplined Market Neutral Fund DWS Select Alternative Allocation Fund DWS High Income Opportunities Fund, Inc. DWS High Income Trust DWS Income Trust DWS Core Fixed Income Fund DWS Global Inflation Plus Fund DWS GNMA Fund DWS High Income Fund DWS High Income Plus Fund DWS Short Duration Fund DWS Short Duration Plus Fund DWS Strategic Government Securities Fund DWS Strategic Income Fund DWS Institutional Funds Cash Management Fund Cash Reserves Fund Institutional Daily Assets Fund Institutional DWS EAFE Equity Index Fund DWS Equity 500 Index Fund DWS U.S. Bond Index Fund DWS Investment Trust DWS Blue Chip Fund DWS Capital Growth Fund DWS Growth & Income Fund DWS Large Cap Focus Growth Fund DWS Mid Cap Growth Fund DWS S&P 500 Index Fund DWS Small Cap Core Fund DWS Small Cap Growth Fund DWS Investments VIT Funds DWS Equity 500 Index VIP DWS Small Cap Index VIP DWS Market Trust DWS Balanced Fund DWS Money Funds DWS Money Market Prime Series DWS Money Market Trust DWS Money Market Series DWS Multi-Market Income Trust DWS Municipal Income Trust DWS Municpal Trust DWS Managed Municipal Bond Fund DWS Short-Term Municipal Bond Fund DWS Strategic High Yield Tax-Free Fund DWS Portfolio Trust DWS Core Plus Income Fund DWS Floating Rate Plus Fund DWS RREEF Real Estate Fund, Inc. DWS RREEF Real Estate Fund II, Inc. DWS Securities Trust DWS Health Care Fund DWS State Tax-Free Income Series DWS California Tax-Free Income Fund DWS New York Tax-Free Income Fund DWS State Tax Free Trust DWS Massachusetts Tax-Free Fund DWS Strategic Income Trust DWS Strategic Municipal Income Trust DWS Target Date Series DWS LifeCompass Retirement Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund DWS Target Fund DWS Target 2011 Fund DWS Target 2012 Fund DWS Target 2013 Fund DWS Target 2014 Fund DWS Tax Free Trust DWS Intermediate Tax/AMT Free Fund DWS Technology Fund DWS Value Equity Trust DWS S&P 500 Plus Fund DWS Value Series, Inc. DWS Dreman Mid Cap Value Fund DWS Dreman Small Cap Value Fund DWS Large Cap Value Fund DWS Strategic Value Fund DWS Variable Series I DWS Bond VIP DWS Capital Growth VIP DWS Growth & Income VIP DWS Health Care VIP DWS Variable Series II DWS Alternative Asset Allocation Plus VIP DWS Balanced VIP DWS Blue Chip VIP DWS Core Fixed Income VIP DWS Dreman Small Mid Cap Value VIP DWS Government & Agency Securities VIP DWS High Income VIP DWS Large Cap Value VIP DWS Mid Cap Growth VIP DWS Money Market VIP DWS Small Cap Growth VIP DWS Strategic Income VIP DWS Strategic Value VIP DWS Technology VIP DWS Turner Mid Cap Growth VIP Investors Cash Trust Central Cash Management Fund DWS Variable NAV Money Fund Treasury Portfolio Tax-Exempt California Money Market Fund
